Title: Memorial of Charleston Wharfholders to the Senate, 10 November 1797
From: Charleston Wharfholders
To: United States Senate


                    Charleston, 10 Nov. 1797. The owners and lessees of wharves in the city of Charleston represent that a compact among planters, merchants, and wharfholders to regulate the docking of vessels and the landing, weighing, and storage of goods in the city was codified by an act passed by the assembly of South Carolina on 12 Apr. 1768. That law specified rates for weighing merchandise, established penalties for neglect or abuse of the statute’s provisions, and required owners of wharves to provide scale houses and weighmasters, who were bound by oath. Subsequent legislation continued these practices, and after the incorporation of the city of Charleston the municipal government took on the regulation of the harbor and wharves. A number of the memorialists purchased wharves “for very large prices, the essential right to weigh and to receive the compensation which was deemed very valuable, forming an important consideration in the price demanded by the Seller and paid by the purchaser.” The memorialists maintain that the right to weigh goods landed on their wharves “is exclusively vested in them.” That privilege, “being essential to this Kind of property, forms a part of their freehold and cannot be invaded or infringed without a violation of Rights founded in an Unbroken Custom” that predates the passage of any federal law. When the convention of South Carolina ratified the United States Constitution, “It could not be presumed, that they intended to surrender the private rights of individuals, founded on long usage and upon State Laws of many years existence.” The wharfholders of Charleston have refused to allow the United States collector of customs to erect scales on the wharves, their private property, whereupon the collector has established locations in less accessible parts of the city for his officers to weigh imported merchandise. In addition, the memorialists claim that under the previous system the wharfholders’ own best interests compelled them to appoint reputable weighers, whereas the collector’s practice adds to the government’s expense and creates opportunities for fraud. In conclusion the memorialists pray that the Senate will revise the law to “make it the duty of the Collector to conform to the Rights of your Memorialists.”
                